COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
 OMAR ENRIQUE ROUBERT,                                            No. 08-20-00165-CR
                                                  §
                            Appellant,                               Appeal from the
                                                  §
 v.                                                                 207th District Court
                                                  §
 THE STATE OF TEXAS,                                             of Comal County, Texas
                                                  §
                             State.                                (TC# CR2018-742)


                                           O R D E R

       The Court GRANTS the State’s third motion for extension of time within which to file the

brief until March 18, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. Joshua D. Presley, the State’s attorney, prepare the State’s

Brief and forward the same to this Court on or before March 18, 2021.

       IT IS SO ORDERED this 22nd day of February, 2021.


                                               PER CURIAM


Before Rodriguez, C.J., Palafox and Alley JJ.